Title: Thomas Jefferson to John Quincy Adams, 1 November 1817
From: Jefferson, Thomas
To: Adams, John Quincy


                    
                        Dear Sir
                        Monticello
Nov. 1. 17.
                    
                    Yours of the 4th of Oct. was not recieved here until the 20th having been 16. days on it’s passage, since which unavoidable avocations have made this the first moment it has been in my power to acknolege it’s reciept. of the character of M. de Pradt his political writings furnish a tolerable estimate, but not so full as you have favored me with. he is eloquent, and his pamphlet on colonies shews him ingenious. I was gratified by his Recit historique, because, pretending, as all men do, to some character, and he to one of some distinction, I supposed he would not place before the world facts of glaring falshood, on which so many living & distinguished witnesses could convict him. we too who are retired from the business of the world are glad to catch a glimpse of truth, here & there as we can, to guide our path thro the boundless field of fable in which we are bewildered by public prints & even by those calling themselves histories. a word of truth to us is like the drop of water supplicated from the tip of Lazarus’s finger. it is as an observation of Latitude & Longitude to the mariner long enveloped in clouds, for correcting the ship’s way.
                    On the subject of weights and measures, you will have, at it’s threshold to encounter the question on which Solon and Lycurgus acted differently. shall we mould our citizens to the law, or the law to our citizens? and in solving this question their peculiar character is an element not to be neglected. of the two only things in nature which can furnish an invariable standard, to wit the dimensions of the globe itself, and the time of it’s diurnal revolution on it’s axis, it is not perhaps of much importance which we adopt. that of the dimensions of the globe, preferred ultimately by the French after first adopting the other has been objected to from the difficulty, not to say impracticability of the verification of their admeasurement by other nations. except the portion of a meridian which they adopted for their operation there is not another on the globe which fulfills the requisite conditions, to wit, of so considerable length, that length too divided, not very unequally, by the 45th degree of latitude, and terminating at each end in the ocean. now this singular line lies wholly in France & Spain. besides the immensity of expence and time which a verification would always require, it cannot be undertaken by any nation without the joint consent of these two powers. France having once performed the work, & refusing, as she may, to let any other nation reexamine it, she makes herself the sole depository of the original standard for all nations; and all must send to her to obtain, & from time to time to prove their standards. to this indeed it may be answered that there can be no reason to doubt that the mensuration has been as accurately performed as the intervention of numerous waters, and of high ridges of craggy mountains would admit; that all the calculations have been free of error, their coincidences faithfully reported, and that, whether in peace or war, to foes as well as friends, free access to the original will at all times be admitted.
                    in favor of the standard to be taken from the time employed in a revolution of the earth on it’s axis, it may be urged that this revolution is a matter of fact present to all the world, that it’s division into seconds of time is known and recieved by all the world, that the length of a pendulum vibrating seconds in the different circles of latitude is already known to all, and can at any time & in any place be ascertained by any nation or individual, and inferred by known laws from their own to the medium latitude of 45° whenever any doubt may make this desirable; and that this is the particular standard which has at different times been contemplated and desired
   *if, conforming to this desire of other nations, we adopt the Second pendulum, 310 of that for our foot will be the same as 15 or 210 of the Second rod, because that rod is to the pendulum as 3 to 2. this would make our foot 14 I. less than the present one.
 by the philosophers of every nation, and even by those of France, except at the particular moment when this change was suddenly proposed & adopted, and under circumstances peculiar to the history of the moment.   but the cogent reason which will decide the fate of whatever you report is that England has lately adopted the reference of it’s measures to the pendulum. it is the mercantile part of our community which will have most to do in this innovation; it is that which having command of all the presses can make the loudest outcry, and you know their identification with English regulations, practices & prejudices. it is from this identification alone you can hope to be permitted to adopt even the English reference to a pendulum. but the English proposition goes only to say what proportion their measures bear to the second pendulum of their own latitude, & not at all to change their unit, or to reduce into any simple order the chaos of their weights & measures. that would be innovation and innovation there is heresy & treason. whether the Senate meant more than this I do not know; and much doubt if more can be effected. however in endeavors to improve our situation we should never despair, and I sincerely wish you may be able to rally us to either standard, and to give us an unit, the aliquot part of something invariable which may be applied simply and conveniently to our measures, weights & coins, & most especially that the decimal divisions may pervade the whole. the convenience of this in our monied system has been approved by all, & France has followed the example.   the volume of tracts which you have noted in the library of Congress contains every thing which I had then been able to collect on this subject. you will find some details which may be of use in two thin 4to vols. Nos 399. 400. of Chap. 24. the latter being a collection of sheets selected from the Encyclopedie Methodique on the weights, measures & coins of all nations, bound up together & alone, and the former a supplement by Beyerlé. Cooper’s Emporium too for May 1812. & Aug. 1813. may offer something. the reports of the Committees of parliament of 1758. 9. I think you will find in Postlethwait’s Dicty which is also in the library Chap.  20. No 10. that of Mechain & Delambre I have not, nor do I know who has it.
                    I have lately seen a book which your office ought to possess if it has it not already, entitled ‘Memoire sur la Louisiane par M. le Comte  de Vergennes 8vo Paris chez Lepetit jeune 1802.’ it contains more in detail the proofs of the extent of Louisiana as far as the Rio Grande than I have ever before seen, and it’s author gives it authenticity. it has been executed with great industry and research into the French records.   this reminds me of a MS. which Govr Claiborne found in a private family in Louisiana, being a journal kept (I forget by whom but) by a confidential officer of the government proving exactly by what connivance between the agents of the Compagnie d’Occident & the Spaniards these last smuggled settlements into Louisiana as far as Assinaïs, Adaïs Etc for the purpose of covering the contraband trade of the company. Claiborne being afraid to trust the original by mail without keeping a copy, sent it on. it arrived safe & was deposited in the office of state. he then sent me the copy. on the destruction of the office at Washington by the British, apprehending the original might be involved in that destruction I sent the copy to Colo Monroe, then Secretary of state, with a request to return it if the original was safe, & to keep it if not. I have heard no more of it; but will now request of you to have search made for the original, & if safe to return me the copy. I propose to deposit it with the Historical commee of the Philosophical society at Philadelphia for safe keeping. I have no use nor wish for such a thing myself, but think it will be safer in two deposits than one. my recommendation to Colo Monroe was to have it printed. I have barely left myself room to express my satisfaction at your call to the important office you hold, & to tender you the assurance of my great esteem & respect.
                    Th: Jefferson
                